DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed March 29th, 20201 have been entered. Claims 1-3, and 6-11 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Drawing and Specification Objection set forth in the Ex Party Quayle Office Action mailed March 8th, 2021 and are hereby withdrawn in light of their correction. The cancellation of FIGS. 15-19 and amendment to the Specification to remove all instances of "hinges 32" places the application in condition for Allowance.
Response to Arguments
Applicant’s arguments, see Remarks (page 4), filed March 29th, 2021, with respect to The Drawing and Specification Objections under 35 U.S.C. 132(a) have been fully considered and are persuasive.  The Specification and Drawing Objections of March 29th, 2021 has been withdrawn. Particularly, applicant’s cancellation of FIGS. 15-19 and the cancellation of “hinges 32” in the Specification renders the new matter Objections set forth by Examiner on March 8th, 2021. Examiner appreciates Applicant’s expedient and concise remedy and the amendments thereof place the application in condition for allowance.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-3 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: As set forth in the Ex Party Quayle Office Action mailed March 8th, 2021 (see paragraphs 7-10), the application is in condition for reasons of record set forth at length in paragraphs 7-9; Wherein Applicant’s amendments (received March 29th, 2021) remedies the conditions/constraints set forth by Examiner in paragraph 10 of the Ex Party Quayle Office Action. Therefore, the application is brought into condition for Allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LUKE HALL/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/12/2021